DETAILED ACTION
The amendment filed on August 3, 2021 has been entered.
Claims 22-37 are cancelled, claims 16-21 and 38-44 are pending. 
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of the invention of Group I in the reply filed on August 3, 2021 is acknowledged.
Claims 22-37 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim.  However, claims 22-37 have been cancelled.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 16-21 and 38-44 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 16 recites the limitation "the surface of the interior fluid passageway" in lines 5-6.  There is insufficient antecedent basis for this limitation in the claim.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 and 38-44 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 12-18 of U.S. Patent No. 10,619,944. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are broader in scope than the patent claims.
Regarding claim 16, patent claims 1 and 15 recite all the limitations.
Regarding claim 17, patent claims 12 and 16 recite all the limitations.
Regarding claim 18, patent claims 14 and 17 recite all the limitations.
Regarding claim 19, patent claim 18 recites all the limitations.
Regarding claim 20, patent claims 1 and 15 recite all the limitations.
Regarding claim 21, patent claims 12 and 16 recite all the limitations.
Regarding claim 38, patent claims 14 and 17 recite all the limitations.
Regarding claim 39, as applied to claim 20 above, inherently patent claim 14 meets the limitations.
Regarding claim 40, patent claim 13 recites all the limitations.

Regarding claim 42, patent claim 2 recites all the limitations.
Regarding claim 43, patent claim 1 recites all the limitations.
Regarding claim 44, patent claims 1 and 18 recite all the limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claim(s) 16-17 as best understood is/are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Hayashi et al. (5,417,280).
Figures 1-5 disclose a heat exchange plate 41 comprising: 
a front face (annotated Figure 2, next page) that defines a first heat exchange surface,
a back face on a side of the plate opposed to the front face, the back face defining a second heat exchange surface;
an interior fluid passageway 51 disposed between the front face and the back face, a surface of the interior fluid passageway 51 defining a third heat exchange surface,
wherein the front face comprises outwardly protruding regions (annotated Figure 4, next page) corresponding to a location of the interior fluid passageway 51, the outwardly protruding regions protruding in a given location to an extent that is defined by a height of the interior fluid passageway 51 in the given location, where height refers to a dimension in a direction normal to the front face, the outwardly protruding regions including: 




    PNG
    media_image1.png
    695
    1107
    media_image1.png
    Greyscale




    PNG
    media_image2.png
    444
    800
    media_image2.png
    Greyscale


a first zone (annotated Figure 3, below) corresponding to a first interior fluid passageway height, and
a second zone corresponding to a second interior fluid passageway height, where the first interior fluid passageway height is greater than the second interior fluid passageway height.


    PNG
    media_image3.png
    728
    768
    media_image3.png
    Greyscale


Regarding claim 17, Figure 3 (annotated, above) discloses a third zone corresponding to a third interior fluid passageway height (annotated Figure 4, page 6), where the second interior fluid passageway height is greater than the third interior fluid passageway height.  Note the second interior fluid passageway height (in the second zone without fin 53) is the distance between plates 42 whereas the third interior fluid passageway height is the distance between plates 42 less the thickness of the fin 53.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 18 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (5,417,280) in view of Haselden (5,875,838).
Hayashi et al. discloses all the claimed limitations, except the third zone disposed in an area in which the interior fluid passageway extends along a serpentine path.
Haselden (annotated Figure 4, next page and Figure 5) discloses a heat exchange plate (i.e. a pair of plates 40) comprising:
a front face that defines a first heat exchange surface,
a back face on a side of the plate opposed to the front face, the back face defining a second heat exchange surface;
a peripheral edge that borders the front face and the back face, the peripheral edge comprising a first bottom edge, a second top edge spaced apart from and extending in parallel to the first bottom edge, a third left edge extending between the first bottom edge and the second top edge, and a fourth right edge spaced apart from and extending in parallel to a portion of the third left edge, the fourth right edge extending between the first bottom edge and the second top edge,

    PNG
    media_image4.png
    830
    1014
    media_image4.png
    Greyscale


an interior fluid passageway disposed between the front face and the back face, a surface of the interior fluid passageway defining a third heat exchange surface, the interior fluid passageway comprising a fluid inlet 42 and a fluid outlet 44,
a manifold region defining a manifold supply chamber extending through the heat exchange plate from the front face to the back face and a manifold discharge chamber extending through the heat exchange plate from the front face to the back face,
wherein the fluid inlet 42 and the fluid outlet 44 are disposed in the manifold region, the fluid inlet 42 opens to the manifold supply chamber, and the fluid outlet 44 opens to the manifold discharge chamber,
wherein a first zone is disposed in the manifold region, a second zone extends along the third left edge between the manifold region and the second top edge,
third zone disposed in an area in which the interior fluid passageway extends along a serpentine path (Figure 4 and Figure 5, schematically) for the purpose of improving heat transfer.
	It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Hayashi et al. the third zone disposed in an area in which the interior fluid passageway extends along a serpentine path for the purpose of improving heat transfer as recognized by Haselden.

Claim(s) 19-21, 40 and 44 as best understood is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hayashi et al. (5,417,280) in view of Raduenz et al. (2007/0267000).
The device of Hayashi et al. (annotated Figure 2, page 6) further discloses
a peripheral edge that borders the front face and the back face, 
a fluid inlet in communication with the interior fluid passageway 51, 
a fluid outlet in communication with the interior fluid passageway 51, and
a manifold region, wherein the fluid inlet and the fluid outlet are disposed in the manifold region, and the first zone is disposed in the manifold region, and the second zone is disposed outside the manifold region,
but does not disclose the manifold region extending outward from the peripheral edge.
Raduenz et al. (annotated Figure 3, next page) discloses a heat exchange plate defined by a pair of plates 76 comprising:
a front face that defines a first heat exchange surface,
a back face on a side of the plate opposed to the front face, the back face defining a second heat exchange surface;

a peripheral edge 82 that borders the front face and the back face, 
a fluid inlet 94 (left) in communication with the interior fluid passageway,
a fluid outlet 94 (right) in communication with the interior fluid passageway,
the fluid inlet 94 and the fluid outlet 94 are disposed in a manifold region, and a first zone is disposed in the manifold region and a second zone disposed outside the manifold region,
wherein the manifold region extends outward from the peripheral edge 82 for the purpose of facilitating plumbing requirements.


    PNG
    media_image5.png
    557
    806
    media_image5.png
    Greyscale

	
It would have been obvious at the time the invention was made to a person having ordinary skill in the art to employ in Hayashi et al. the manifold region extends outward from the 
Regarding claim 20, as applied to claim 19 above, Figure 2 (annotated, page 6) of Hayashi et al. further discloses the peripheral edge includes (in Figure 3)
a first top edge, a second bottom edge spaced apart from and extending in parallel to the first top edge, a third edge extending between the first top edge and the second bottom edge, and a fourth edge spaced apart from and extending in parallel to a portion of the third edge, the fourth edge extending between the first top edge and the second bottom edge,
wherein the manifold region extends outward from the third edge as taught by Raduenz et al., and the second zone extends along the third edge between the manifold region and the second bottom edge.
Regarding claim 21, as applied to claim 17 above, the claim limitations are met.
Regarding claim 40, Figure 3 (annotated, page 11) discloses the third zone extends between the first and second zones and the fourth edge.
Regarding claim 44, as applied to claim 19 above, the device of Hayashi et al. (annotated Figure 2, page 6) further discloses the claim limitations.

	Claim(s) 38-39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hayashi et al. (5,417,280) in view of Raduenz et al. (2007/0267000) as applied to claim(s) 19-21, 40 and 44 above, and further in view of Haselden, as applied to claim 18 above.	
Regarding claim 39, as applied to claim 40 above, the claim limitations are met.

Allowable Subject Matter
Claims 41-43 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.  Additionally, the double patenting rejection must be overcome.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leonard R Leo whose telephone number is 571-272-4916.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on 571-272-1184.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 

/LEONARD R LEO/Primary Examiner, Art Unit 3763